Title: From Thomas Jefferson to Albert Gallatin, 23 March 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Mar. 23. 08.
                  
                  It is a maxim of our municipal law and I believe of universal law that he who permits the end, permits of course the means without which the end cannot be effected. the law permitting rum, molasses & sugar to be imported from countries which have not packages for them, would be construed in the most rigorous courts to permit them to be carried. they would consider the restriction to ballast & provisions as a restriction to necessaries, and merely equivalent to a declaration that they shall carry out nothing for sale. this is certainly one object of the law, and the second is to import the property, and to these objects all constructions of it should be directed. I have no doubt therefore that messrs. Low and Wallace & others should be allowed to carry out the necessary & sufficient packages. but a right to take care that the law is not evaded, allows us to prescribe that kind of package which can be best guarded against fraud. boxes ready made could not perhaps be so easily probed to discover if they contained nothing for exportation. casks filled with water can be easily sounded from the bung hole. if you think therefore that one kind of package is safer than another, it may be prescribed, for that nothing for sale shall be exported is as much the object of the law as that their property shall be imported. reasonable attention is due to each object. affectionate salutations.
               